712 S.E.2d 145 (2011)
STATE of North Carolina
v.
Raphael M. ROGERS.
No. 318P11.
Supreme Court of North Carolina.
July 29, 2011.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Raphael Maurice Rogers, for Rogers, Raphael Maurice.

ORDER
Upon consideration of the application filed by Defendant on the 27th of July 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Lenoir County: "Denied by order of the Court in conference, this the 29th of July 2011."